Citation Nr: 0202806	
Decision Date: 03/26/02    Archive Date: 04/04/02

DOCKET NO.  00-03 916	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

Entitlement to service connection for a perforated left 
tympanic membrane.  

Entitlement to service connection for loss of sight in the 
left eye.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel



INTRODUCTION

The veteran served on active duty with the United States Army 
from December 12, 1942, to September 23, 1943, when he was 
given a Certificate of Disability for Discharge.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of November 1999 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan, which denied service connection 
for, inter alia, residuals of perforation of the left 
tympanic membrane and blindness in the left eye. 

The record shows that the veteran appeared and offered 
testimony in support of his claims at a personal hearing held 
in July 2000 before an RO Hearing Officer, but canceled a 
hearing scheduled in December 2001 before a traveling Member 
of the Board, and has not requested that additional hearings 
be scheduled.

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims (the 
Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
VCAA is applicable to all claims filed on or after the date 
of enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) [codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107].  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The record 
shows that the veteran and his representative were notified 
of the provisions of the VCAA in an RO letter dated November 
6, 2001. 

Final regulations to effectuate the VCAA were published on 
August 29, 2001 with the same effective date of the VCAA, 
November 9, 2000.  Except for the amendment to 38 CFR 
§ 3.156(a), the second sentence of 38 CFR § 3.159(c), and 38 
CFR § 3.159(c)(4)(iii), effective August 29, 2001, governing 
reopening of previously and finally denied claims, the 
provisions of this final rule apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by VA as of 
that date.  As the veteran's claim does not address the 
reopening of a previously and finally denied claim, the 
revised regulations pertaining to such claims are 
inapplicable to this appeal.  In general, where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

The record shows that the veteran's application for VA 
compensation benefits (VA Form 21-526), received in August 
1999, claimed service connection for the disabilities 
currently at issue, but reported no postservice treatment for 
those conditions.  Following receipt of the veteran's 
application, an RO letter of November 5, 1999, notified the 
veteran An X-ray of the mastoids revealed that the left 
mastoid was prominent and acellular, with extreme density in 
the triangular area near the lateral sinus, with the 
appearance of an old sclerotic mastoid. 

Following the denial of his claims, the veteran was notified 
of that action by RO letter of December 6, 1999, with a copy 
of the rating decision, which notified him of the issues 
addressed, the evidence considered, the decisions made, the 
reasons and bases for those decisions, his right to appeal 
those determinations and to have a personal hearing, and the 
time limit in which to do so.  Following receipt of his 
Notice of Disagreement, a Statement of the Case was issued on 
January 27, 2000, which notified him of the issues addressed, 
the evidence considered, the adjudicative actions taken, the 
decisions reached, the pertinent law and regulations,  the 
reasons and bases for the decisions, his responsibility to 
submit evidence to support his claims, and VA's obligation to 
assist him by obtaining existing VA and non-VA medical and 
other evidence, including evidence in the possession of 
governmental authorities, that is pertinent and specific to 
his claim.  

Following his personal hearing before an RO Hearing Officer, 
a Supplemental Statement of the Case was issued on July 18, 
2000, which notified the veteran of the issues addressed, the 
additional evidence considered, the adjudicative actions 
taken, the decisions reached, and the reasons and bases for 
the decisions.  In addition, the RO has obtained the 
veteran's complete service medical records, and has afforded 
him a VA audiology examination in October 1999 and a personal 
hearing in July 2000 before an RO Hearing Officer.  As noted, 
the veteran and his representative were notified of the 
provisions of the VCAA in an RO letter dated November 6, 
2001, and were further informed that his case had been 
reviewed and found to be in compliance with the requirements 
of the VCAA. 

The record shows that all available relevant evidence 
necessary for an equitable disposition of the instant appeal 
has been obtained by the RO, and that VA's duty of 
notification to the claimant of required information and 
evidence and of its duty to assist him in obtaining all 
evidence necessary to substantiate his claims has been fully 
met.  The appellant has not argued a notice or duty to assist 
violation under the VCAA and the Board finds that there is no 
question that the appellant was fully notified and aware of 
the type of evidence required to substantiate his claims and 
of the provisions of the VCAA, and that nothing in the VCAA 
could change that.  The Board further finds that in view of 
the extensive factual development in this case, as 
demonstrated in the record on appeal, there is no reasonable 
possibility that any further assistance would aid the 
appellant in substantiating his claims.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO, and VA's duty of notification to the claimant of required 
information and evidence and of its duty to assist him in 
obtaining all evidence necessary to substantiate his claims 
have been fully met.  

2.  The veteran did not engage in combat against the enemy 
during his period of active service.

3.  The veteran's service entrance examination in November 
1942 noted a healed perforation of the left tympanic 
membrane, constituting clear and unmistakable evidence that a 
perforation of the left tympanic membrane existed prior to 
service entry.  

4.  The veteran's service medical records show that he was 
treated during active service for a small perforation of the 
left tympanic membrane with purulent discharge, diagnosed as 
chronic suppurative otitis media; a perforated tympanic 
membrane was not demonstrated or diagnosed at the time of 
service separation or at any time prior to July 1988, more 
than 45 years after final service separation.

5.  The veteran's service entrance examination in November 
1942 disclosed that his visual acuity was 20/20, bilaterally, 
and his eyes were normal; following inservice treatment for 
swelling of the eyelids and at the time of service separation 
in September 1943, his visual acuity was 20/20, and his eyes 
were normal.  


CONCLUSIONS OF LAW

1.  The veteran's healed perforation of the left tympanic 
membrane clearly and unmistakably preexisted service entry, 
without inservice aggravation of that disability.  
38 U.S.C.A. §§ 1110, 1153, 5107(a) (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303(a), 3.306 (2001).

2.  Defective vision in the left eye was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107(a) 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.303(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Evidence

The veteran's service entrance examination, conducted on 
November 30, 1942, noted a healed perforation of the left 
tympanic membrane (ear drum), while his hearing acuity was 
20/20, bilaterally, and his visual acuity was 20/20, 
bilaterally.  His healed membrane of the left tympanic 
membrane was determined to be acceptable under MR 1-9, and he 
was approved for induction.  Following service entry in 
December 1942, the veteran was posted to the 410th Medical 
Detachment at Camp Claiborne, Louisiana.  In January 1943, he 
was seen for acute catarrhal nasopharyngitis, and returned to 
duty.  

The service medical records show that on June 30, 1943, the 
veteran was seen at the 410th  Regimental Dispensary and 
found to have edema of the left eye, which he asserted was 
caused by being stuck in the eye by a stick.  There was no 
complaint or findings of swelling of the head or trauma of 
the head, neck or face.  Examination revealed marked swelling 
around the left upper and lower eyelid, with normal findings 
on examination of the cornea and orb, and no evidence of 
puncture or abrasion was reported.  He was transferred to the 
Station Hospital, Camp Claiborne, for treatment with a 
diagnosis of edema, left eye.  

On admission to the Station Hospital, Camp Claiborne, the 
veteran was found to have chronic otitis media of the left 
ear and a small perforation of the anterior quadrant of the 
tympanic membrane, left ear, due to discharge.  He offered a 
history of discharge from the left ear for the past 5 days, 
and stated that he had experienced running of the left ear 5 
years previously.  Examination disclosed normal (20/20) 
visual acuity, bilaterally, and fundi were negative, while 
examination revealed a perforation of the left tympanic 
membrane with purulent material in the auditory canal.  An X-
ray of the mastoids revealed that the left mastoid was 
prominent and acellular, with extreme density in the 
triangular area near the lateral sinus, with the appearance 
of an old sclerotic mastoid.  On follow-up examination of his 
left eye on August 4, 1943, he was found to have a normal eye 
examination, with 20/20 vision, bilaterally.  On August 6, 
1943, the veteran's ear [tympanic membrane] was shown to be 
healing.  His ears were subsequently cleaned on two occasions 
in August 1943, and on September 20, 1943, his ears were 
shown to be clean and his auditory canals were dry, and there 
was no report of perforation of the left tympanic membrane.  
The diagnosis at hospital discharge was chronic suppurative 
otitis media, left ear, cause undetermined, existed prior to 
service induction, and for defective hearing of the left ear 
secondary to the cited otitis media.  His hearing acuity was 
shown as 15/15 on the right (equivalent to 20/20), and 10/15 
on the left, and both of those conditions were shown not to 
have been incurred in the line of duty.  

On September 23, 1943, the veteran was given a Certificate of 
Disability for Discharge due to chronic, severe suppurative 
otitis media of the left ear, manifested by recurrent 
otorrhea, otalgia, and a perforated tympanic membrane, left 
ear, cause undetermined, with secondary defective hearing, 
left ear (10/15).  It was indicated that the veteran's 
chronic, severe suppurative otitis media of the left ear had 
been incurred in 1938, prior to service entry; that his 
condition did not originate during active service; that his 
condition was not aggravated in service; and that he was 
unfit for further service due to that disability.  

In February 1960, the veteran filed an original claim for 
service connection for 
a concussion sustained in an accident, which perforated his 
left ear drum and blinded him.  He reported treatment for 
concussion, blindness and ear trouble at Camp Claiborne, 
Louisiana, in August 1943, but no subsequent treatment for 
those disabilities.  In an accompanying statement, he 
asserted that he had experienced periodic trouble with his 
left ear since service separation; that he experienced a 
discharge from his left ear when he "came in contact with 
water", requiring treatment with antibiotics, and that his 
deafness was getting worse due to a large central perforation 
of the left ear.

A rating decision of March 1960 denied service connection for 
concussion and for otitis media with defective hearing.  The 
veteran was notified of that determination and of his right 
to appeal by RO letter of March 31, 1960, but failed to 
initiate an appeal and those determinations became final 
after one year.  

On August 31, 1999, the veteran filed an application for VA 
compensation benefits for dental problems, and residuals of 
an injury sustained in an accident when he hit a tree during 
maneuvers, with head swelling, a perforation of the left ear 
drum and blindness in the left eye.  He reported no 
postservice treatment for those disabilities.  

As previously noted, an RO letter of November 5, 1999, 
notified the veteran that he should submit medical evidence 
showing a current disability, and that the best evidence 
would be a statement or medical records from a doctor 
diagnosing the disability, evidence showing that he had such 
disability during service or within any applicable 
presumptive period, and medical evidence linking the current 
disability with trauma or pathology in service.  He was 
advised that VA would obtain his service medical records and 
records from any VA medical facility where he had received 
treatment for his claimed disabilities, and that he should 
obtain and submit any private medical records showing 
treatment for the those disabilities.  He was informed that 
he should submit evidence showing that his blindness in the 
left eye occurred during active service, and was further 
informed that his claim for service connection for a 
perforated tympanic membrane had been previously finally 
denied, and that new and material evidence was needed to 
reopen that claim.

A report of VA audiology examination, conducted in October 
1999, cited the veteran's statement that he sustained a 
perforated left tympanic membrane with hearing loss in a 1942 
automobile accident while in service, without tinnitus, 
vertigo, or noise exposure.  Otoscopy revealed a large, dry 
central perforation of the left tympanic membrane, with 
normal middle ear function on the right.  Audiometry revealed 
a moderate sloping-to-profound sensorineural hearing loss in 
the right ear and a severe-to-profound mixed hearing loss in 
the left ear, with excellent word recognition, bilaterally.  

In a statement received at the RO in November 1999, the 
veteran stated that he was involved in a jeep accident while 
on maneuvers with another serviceman; that "poison tree" 
branches ran into his eyes and ear, resulting in injuries 
which were still disabling; that he was given a disability 
discharge and $90 train fare to return home; that he was 
never aware of the extent of his ear injury and was only told 
to wear ear plugs when swimming and showering; and that he 
has had intermittent trouble all through the years.

A rating decision of November 1999 denied service connection 
for a perforation of the left tympanic membrane, for dental 
trauma, and for blindness in the left eye, and determined 
that new and material evidence had not been submitted to 
reopen the claim for service connection for a head injury 
(concussion).  The veteran was notified of those 
determinations and of his right to appeal, and was provided a 
copy of the rating decision.  Following receipt of the 
veteran's Notice of Disagreement, a Statement of the Case was 
issued in January 2000. 

In February 2000, the veteran returned a copy of the 
Statement of the Case with annotations, in which he withdrew 
his claims for service connection for dental trauma and for a 
head injury (concussion); took issue with the determination 
that a perforation of the left tympanic membrane existed 
prior to service entry; asserted that the reason he was given 
a Certificate of Disability for Discharge was because of his 
blindness of the left eye; asserted that efforts were being 
made to obtain records of the veteran's postservice treatment 
by a private physician; and questioned why the RO was unable 
to obtain his service medical records showing his 
hospitalization at the Station Hospital, Camp Claiborne.  

In correspondence received at the RO in February 2000, the 
veteran took issue with the statement that he had previously 
filed a claim for VA compensation benefits for brain 
concussion in 1960, and claimed that the RO did not have his 
original service records.  He enclosed undated newspaper 
clippings from the Alexandria Daily Town Talk showing an 
aerial photograph of Camp Claiborne and a photograph of the 
main gate of Camp Claiborne after that camp was abandoned.  
He further enclosed an unsigned January 2000 letter from a 
retired serviceman who confirmed that Camp Claiborne existed 
during the years 1942-43 and included a medical unit, but who 
denied knowing the veteran.  The veteran also submitted a 
January 2000 memorandum from an officer at Headquarters, Fort 
Polk, Louisiana, who stated that the veteran appeared at that 
post on January 3, 2000, seeking assistance in locating Camp 
Claiborne and the military hospital there, and that to his 
knowledge there was currently no active or reserve military 
installation bearing that name in the State of Louisiana. 

A letter from a private physician, dated June 15, 1998, noted 
that the veteran was seen in June 1988 for chronic left 
otitis media with a large central perforation of the left 
tympanic membrane, acute infection.   

The veteran submitted copies of letters written to his 
fiancée while posted to Camp Claiborne in August and 
September 1943, with large portions of those letters removed.  
The remaining fragments of those letters indicate that the 
veteran "hurt [his] ears and left eye and [his] eye is 
better but not to be strained to any extent"; that he is not 
to be around loud noises or swim; and that he anticipated 
being released from active duty.  

A report from hospital data cards compiled by the Office of 
the Surgeon General (SGO), Department of the Army, showed 
that the veteran was hospitalized at Camp Claiborne, 
Louisiana, from July to September 1943 for treatment of 
chronic otitis media with defective hearing, and that he was 
discharged  for disability which existed prior to service 
entry and was not incurred in the line of duty.  

In a July 2000 letter to the RO, the veteran stated that he 
wanted to drop his appeal for service connection for a dental 
condition and for residuals of a head injury, but wanted to 
continue his appeal for service connection for blindness in 
the left eye and for perforation of the left tympanic 
membrane.  

A personal hearing was held in July 2000 before an RO Hearing 
Officer.  The veteran acknowledged that the issues on appeal 
were his claims for service connection for blindness in the 
left eye and for perforation of the left tympanic membrane; 
and testified that all of his service medical records had 
been lost or destroyed.  He related that he sustained his eye 
and ear injuries in a jeep accident during maneuvers at Camp 
Claiborne, Louisiana, when he ran into a tree; that he was 
subsequently unable to see and had hearing difficulty, and 
was treated at the [Station] Hospital, Camp Claiborne, for 
his eyes and ears; that he was completely blind on admission, 
unable to see light, and remained so for 10 to 15 days, but 
his vision subsequently cleared and he was able to see.  He 
related that a physician examined him and stated that his eye 
swelling was due to poison sumac or poison ivy, and that he 
was treated for that with subsequent clearing of his eye 
problems.  
He testified that he currently had only peripheral vision in 
the left eye; that he was being treated by a physician for 
his eye problems and would try to obtain a statement 
attributing his current left eye problem to his inservice 
treatment.

The veteran further testified that his hearing did not 
improve; and that he was unaware that he had a perforated 
tympanic membrane until a nurse came in to give him his 
discharge and recommended that he wear ear plugs while 
swimming.  He further testified that he saw a physician, now 
deceased, after getting water in his ear about six months 
after service separation and subsequently, and that he was 
treated by having water injected into his ears with a syringe 
[sic].  The veteran's spouse testified that she was engaged 
to the veteran at the time of his hospitalization at Camp 
Claiborne and exchanged letters with him; that she understood 
that he was blind at the time and physicians were checking 
his ear; that she and the veteran were married in June 1944; 
and that she did not notice that the veteran had problems 
with hearing after his discharge from service.  A transcript 
of the testimony is of record.  

The veteran was subsequently afforded additional time to 
obtain medical evidence linking any current eye disability or 
perforation of the left tympanic membrane disability to his 
inservice eye condition.  In November 2000, he requested and 
was granted additional time in which to submit medical 
evidence.  No additional evidence has been received from the 
veteran.

By RO letter of November 6, 2001, the veteran was notified 
that his requested hearing before a traveling Member of the 
Board was scheduled in December 2001.  In a letter received 
at the RO in November 2001, the veteran's scheduled hearing 
before a traveling Member of the Board was canceled.  No 
further request for a personal hearing before an RO Hearing 
Officer or before the Board has been received.  

II.  Analysis

The record shows that a rating decision of March 1960 denied 
service connection for concussion claimed to have been 
sustained in an inservice accident, and further denied 
service connection for otitis media and hearing loss of the 
left ear.  The veteran did not initiate an appeal of those 
determinations, and they became final after one year.  The 
record further shows that the veteran has withdrawn all 
subsequent claims for service connection for disease or 
injury incurred or aggravated during active service except 
for his current appeals for service connection for left eye 
blindness and for a perforation of the left tympanic 
membrane.  Accordingly, the Board will limit its 
consideration to those issues. 

In order to establish service connection for claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1998).  Service connection may also be granted on a 
presumptive basis for certain chronic disabilities when 
manifested to a compensable degree within the initial post 
service year.  38 C.F.R. §§ 3.307, 3.309(a) (2001).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 1991 & 
Supp. 2001);  38 C.F.R. § 3.304(d), 3.306(a)(2) (2001).  

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  38 U.S.C.A. § 1111, 1137 (West 1991 & 
Supp. 2001).  Clear and unmistakable evidence that the 
disability existed prior to service will rebut this 
presumption.  38 U.S.C.A. § 1111 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.304(b) (2001).

The United States Court of Appeals for Veterans Claims (the 
Court) has held that "[t]he presumption [of sound condition] 
. . . attaches [only] where there has been an induction 
examination in which the later complained of disability was 
not detected."  Bagby v. Derwinski, 1 Vet. App. 225, 227 
(1991); Crowe v. Brown, 7 Vet. App. 238, 245 (1994); Verdon 
v. Brown, 8 Vet. App. 529, 535 (1996).  

Title 38 U.S.C.A. §1153 (West 1991 & Supp. 2001) and 
38 C.F.R. § 3.306(a) (2001) provide that a preexisting injury 
or disease will be considered to have been aggravated by 
active military, naval, or air service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  Under 38 C.F.R. 
§ 3.306(b), during wartime service and peacetime service 
after December 31, 1946, clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service. The usual effects of medical and 
surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment, including postoperative scars, absent or poorly 
functioning parts or organs, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  

If a condition noted during service is not shown to be 
chronic, then continuity of symptomatology after service 
generally is required for service connection.  38 C.F.R. § 
3.303(b) (2001).  The chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of  38 C.F.R. § 3.303(b) if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

The Court has held that a lay person, such as the veteran, is 
not competent to offer evidence that requires medical 
knowledge, such as the diagnosis or cause of a disability.  
See Grottveit v. Brown,  5 Vet. App. 91, 93 (1993);  Espiritu 
v. Derwinski,  2 Vet. App. 492, 495 (1992).  If such 
testimony is not competent, it cannot be probative.  The 
Court has further held that a veteran's statements are 
competent as to the onset and continuity of symptomatology, 
including pain.  Heuer v. Brown,  7 Vet. App. 379, 384 
(1995);  Falzone v. Brown,  8 Vet. App. 398, 405 (1995).

The Court has held that the Board has the duty to assess the 
credibility and weight to be given to the evidence, but must 
provide reasons and bases for rejecting critical evidence, 
expert or otherwise.  See Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997);  Gilbert v. Derwinski,  1 Vet. 
App. 49, 58 (1990);  Wood v. Derwinski,  1 Vet. App. 190, 193 
(1991).  Although the Board is obligated to consider hearing 
testimony, in evaluating such testimony it may consider such 
factors as self interest.  See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) [interest may affect the credibility of 
testimony]; cf. Pond v. West, 12 Vet. App. 341, 346 (1999).
Service Connection for Perforation of the Left Tympanic 
Membrane

The evidence in this case includes the veteran's service 
entrance examination, conducted in November 1942, which noted 
a healed perforation of the left tympanic membrane (ear 
drum).  That healed perforation of the left tympanic membrane 
was determined to be acceptable under MR 1-9, and he was 
approved for induction.  Based upon the clinical findings at 
the time of his preservice examination, the Board finds that 
clear and unmistakable medical evidence establishes the 
preservice existence of a perforation of the left tympanic 
membrane.  Therefore, the veteran is not entitled to the 
presumption of soundness at entry with respect to that 
condition.  See Bagby, 1 Vet. App. at 227; Crowe, 7 Vet. 
App. at 245; Verdon, 8 Vet. App. at 535.  

The record further shows that during active service in July 
1943, the veteran was noted to have a small perforation of 
the left tympanic membrane related to chronic suppurative 
otitis media, and he stated that he had experienced running 
of the ears five years previously, i.e., in 1938.  The 
veteran was treated for his left ear problems, and in 
September 1943 he was given a Certificate of Disability for 
Discharge due to chronic, severe suppurative otitis media of 
the left ear, manifested by recurrent otorrhea, otalgia, and 
a perforated tympanic membrane, left ear, cause undetermined, 
with secondary defective hearing, left ear (10/15).  It was 
indicated that the veteran's chronic, severe suppurative 
otitis media of the left ear had been incurred in 1938, prior 
to service entry; that his condition did not originate during 
active service; that his condition was not aggravated in 
service; and that he was unfit for further service due to 
that disability.  

The medical evidence of record shows that the veteran had a 
healed perforation of the left tympanic membrane at the time 
of service entry; that he was again diagnosed with a small 
perforation of the left tympanic membrane at the time of 
hospital entry in July 1943, but not at the time of service 
separation; and that he was again found to have a perforation 
of the left tympanic membrane on private treatment in June 
1988 and on VA audiology examination in October 1999, many 
years after final service separation.  
The Board has considered the veteran's assertion that his 
inservice perforation of the left tympanic membrane was the 
result of traumatic injury in a 1943 jeep accident in the 
course of which "poison tree" branches entered his left 
ear.  That assertion is directly contradictory to the service 
medical records, which cite no complaint or findings of any 
trauma or pathology of the head or left ear at the time of 
his admission to the 410th Regiment Dispensary on July 30, 
1943, and the only clinical findings were edema of the left 
eyelids.  However, on his admission to the Station Hospital, 
Camp Claiborne, the veteran was shown to have a small 
perforation of the left tympanic membrane with purulent 
discharge.  Following treatment for his left ear condition, 
he was granted a Certificate of Disability for Discharge due 
to his chronic left suppurative otitis media with hearing 
loss.  There was no clinical finding or other competent 
medical evidence demonstrating, diagnosing or otherwise 
constituting a finding that the veteran had a perforated left 
tympanic membrane at the time of service separation or at any 
time prior to July 1988, and the veteran has not contended 
that he was treated for a perforated left tympanic membrane, 
the disability at issue, at any time between service 
separation and July 1988.  

As noted, a preexisting injury or disease will be considered 
to have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service, and aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  
38  U.S.C.A. §1153 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.306(a) (2001).  

The veteran's service medical records constitute competent 
medical evidence based upon the clinical findings, medical 
opinions, and diagnoses of the physicians who examined the 
veteran for service and who treated the veteran during his 
inservice hospitalization.  The service medical records do 
not establish that the veteran's preexisting healed 
perforation of the left tympanic membrane underwent any 
chronic increase in severity during active service, or that 
the veteran had other than a healed left tympanic membrane at 
the time of service separation.  Further, the veteran has not 
asserted that he had a perforated tympanic membrane at the 
time of service separation.  In the absence of evidence of a 
perforated tympanic membrane at the time of service 
separation, and taking into consideration the competent 
medical evidence identifying postservice otitis media of the 
left ear with a perforated tympanic membrane, a medical 
opinion as to aggravation of the veteran's preservice healed 
perforation on the basis of all the evidence of record 
pertaining to the manifestations of the disability prior to, 
during and subsequent to service can not be obtained without 
resorting to speculation.  

The Board has also considered the veteran's credibility.  As 
previously noted, the Court has held that the Board has the 
duty to assess the credibility and weight to be given to the 
evidence, but must provide reasons and bases for rejecting 
critical evidence, expert or otherwise.  Madden, 125 F.3d at 
1481; Gilbert, 1 Vet. App. at 58;  Wood, 1 Vet. App. at 193.  
Although the Board is obligated to consider hearing 
testimony, in evaluating such testimony it may consider such 
factors as self interest.   Cartright,  2 Vet. App. at 25; 
cf. Pond 12 Vet. App. at 346.  In addition, as the veteran 
did not engage in combat against the enemy while on active 
duty, he is not entitled to the lightened evidentiary burden 
accorded combat veterans.  38 U.S.C.A. § 1154(b) (West 1991 & 
Supp. 2001);  38 C.F.R. § 3.304(d), 3.306(a)(2) (2001).  

In the instant appeal, it is apparent that the veteran was 
unaware that the RO had his complete service medical records 
at the time he initiated his original appeal, or at the time 
he reopened his claim for VA disability compensation benefits 
in August 1999.  Those service medical records, which appear 
to be complete and comprehensive, are silent for any evidence 
that the veteran sustained any injury currently at issue in 
an inservice automobile or jeep accident, or that he struck a 
tree while driving any vehicle, or that branches of a 
"poison tree" entered his eyes or ears.  Instead, the 
record shows nothing more than that he reported to the 410th 
Regiment Dispensary with complaints of swelling of the eyes, 
and that he was transferred to the Station Hospital, Camp 
Claiborne, with a diagnosis of edema of the left eye.  Only 
after he was admitted to the Station Hospital, Camp 
Claiborne, was he found to have active otitis media of the 
left ear with drainage of purulent material and a small 
perforation of the tympanic membrane.  

The Board notes that, as a layman, the veteran is not 
competent to testify as to the diagnosis or cause of a 
disability because he lacks medical training.  Grottveit, 5 
Vet. App. at 93;  Espiritu, 2 Vet. App. at 495.  Thus, the 
testimony of the veteran that he had a perforated left 
tympanic membrane at any time prior to July 1988 is not 
credible because the veteran is not competent to diagnose a 
perforated tympanic membrane, and there is no confirmatory 
medical evidence following service or prior to July 1988 
diagnosing a perforated left tympanic membrane.  In addition, 
the veteran's original application for VA disability 
compensation benefits, received in February 1969, failed to 
note any postservice treatment for a perforated left tympanic 
membrane, and the veteran did not submit any medical evidence 
in support of those claims.  To the same point, the veteran 
has failed to submit any medical evidence of treatment for 
the claimed disabilities between service separation and July 
1988 in support of his reopened claim.  Further, the 
veteran's spouse did not indicate that the veteran had or was 
treated for a perforated left tympanic membrane following 
service, and testified that she did not notice any problem 
with the veteran's hearing after he returned from service.  
Further, she testified that whenever the veteran got water in 
his ear, he had to go to the doctor which, coupled with the 
veteran's own testimony and description of treatment, lends 
credibility to his contentions that he experienced recurrent 
episodes of otitis media six months following active service 
and subsequently.  

The Board further notes that the medical evidence of record 
does not establish that the veteran had a perforation of the 
left tympanic membrane, or any active left ear pathology, at 
the time of service separation.  In view of that fact, 
remanding this claim for a medical opinion would be futile, 
as there is no competent medical evidence showing the 
clinical presence of a perforated left tympanic membrane at 
the time of service separation, but significant medical 
evidence showing postservice treatment for a chronic otitis 
media, together with findings of a perforated left tympanic 
membrane, in July 1988.  As the record includes sworn 
testimony and competent medical evidence of an intercurrent 
and intervening chronic otitis media of the left ear with 
perforation of the left tympanic membrane, diagnosed by a 
private physician, there is no factual predicate or reliable 
contemporaneous medical evidence upon which to base an 
opinion as to inservice aggravation.  See  38 U.S.C.A. 
§ 5103a (West Supp. 2001).

Although the veteran has submitted portions of letters 
written to his fiancée from the Station Hospital, Camp 
Claiborne, in August and September 1943, the Board finds that 
such evidence is not entitled to significant weight because 
the veteran has not submitted copies of the entire original 
documents, but only redacted copies.  The service medical 
records already identify and diagnose the conditions for 
which the veteran was being treated, and there was never any 
doubt as to the fact of his hospitalization at the Station 
Hospital, Camp Claiborne, in August and September 1943.  If 
the veteran submits copies of those entire original 
documents, his claim may be reconsidered.  

Based upon the foregoing, and for the reasons and bases 
stated, the Board finds that competent medical evidence 
establishes that a healed perforation of the veteran's left 
tympanic membrane existed at the time of service entry, thus 
rebutting the presumption of soundness at entry, and that 
such disability did not undergo a chronic increase in 
severity during active service based upon all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  Accordingly, 
service connection for a perforation of the left tympanic 
membrane is denied 

Service Connection for Blindness in the Left Eye

The veteran also seeks service connection for blindness in 
the left eye, claimed to have been incurred in a jeep 
accident during active service when he struck a tree and 
"poison tree" branches entered his eyes.  

The medical evidence of record shows that the veteran's eyes 
were normal on his service entrance examination in November 
1942, and his visual acuity was 20/20, bilaterally.  The 
service medical record show that he was seen at the 410th 
Regimental Dispensary in July 1943 with complaints of 
swelling of the eyes which he attributed to being "stuck in 
[the] eye with [a] stick."  Examination disclosed marked 
swelling around the left upper and lower eyelid, with normal 
findings on examination of the cornea and orb, and no 
evidence of puncture or abrasion was reported.  He was 
transferred to the Station Hospital, Camp Claiborne, for 
treatment with a diagnosis of edema, left eye.  

Examination of the veteran's eyes following his admission to 
the Station Hospital, Camp Claiborne, disclosed normal 
(20/20) visual acuity, bilaterally, and fundi were negative.  
On follow-up examination of the veteran's left eye on August 
4, 1943, he was found to have a normal eye examination, with 
20/20 vision, bilaterally.  No further complaint, treatment, 
findings or diagnosis of a left eye disorder or impairment 
was shown during his remaining period of active service, and 
no evidence of an eye condition was cited in his Certificate 
of Disability for Discharge issued in September 1943.  

In his original application for service connection VA 
disability compensation benefits, received at the RO in 
February 1960, the veteran asserted that he had been blinded 
in an accident during service, but reported no postservice 
treatment for that condition.  That claim was not addressed 
in the rating decision of March 1960 denying his claims for 
service connection for concussion or for left otitis media 
with hearing loss because his service medical records did not 
show that he had been blinded in service, or that he had any 
impairment of vision during service or at the time of service 
separation.  

In August 1999, the veteran again sought service connection 
for blindness in the left eye, but reported no postservice 
treatment for that condition.  By RO letter of November 5, 
1999, the veteran was notified that he should submit medical 
evidence showing that his blindness in the left eye occurred 
during active service, as well as medical evidence showing 
the existence of a current disability.  He was informed that 
the best evidence would be a statement or medical records 
from a doctor diagnosing the disability, evidence showing 
that he had such disability during service or within any 
applicable presumptive period, and medical evidence linking 
the current disability with trauma or pathology in service.  
He was advised that VA would obtain his service medical 
records and records from any VA medical facility where he had 
received treatment for his claimed disabilities, and that he 
should obtain and submit any private medical records showing 
treatment for the those disabilities.  The veteran did not 
respond to that letter or provide medical evidence 
establishing that he had any current eye disability or visual 
impairment, and did not provide the name or address of any 
physician who had treated him for the claimed left eye 
blindness since service separation.  In the absence of 
medical evidence showing eye trauma or chronic pathology of 
the left eye during active service or at the time of service 
separation, or establishing the current existence of a left 
eye disability, the veteran's claim for service connection 
for blindness of the left eye was denied by rating decision 
of November 1999.

Since the denial of the veteran's claim for blindness of the 
left eye, no competent medical evidence has been submitted 
showing any current pathology or impairment of vision in the 
veteran's left eye.  In February 2000, the veteran submitted 
an annotated copy of the January 2000 Statement of the Case 
in which he asserted that the reason he was a patient and 
received a disability discharge was due to blindness in the 
left eye, and questioned why his hospital records from Camp 
Claiborne had not been found.  

The record further shows that in a September 1943 letter to 
his spouse, the veteran stated, for the first time, that he 
had hurt his left eye and that such was getting better.  
There was no claim or reference to blindness in either eye.  
Records compiled from hospital data cards compiled by the 
Office of the Surgeon General (SGO), Department of the Army, 
made no reference to treatment of the veteran for an eye 
condition during his 1943 hospitalization at the Station 
Hospital, Camp Claiborne.

At his personal hearing before an RO Hearing Officer in July 
2000, the veteran testified that he was involved in an 
accident at Camp Claiborne, Louisiana, in August 1943; that 
the following morning he was unable to see anything; that he 
was treated for 40 days at the Station Hospital, Camp 
Claiborne, mostly for his eyes; that his vision did not clear 
up for 10 to 15 days; and that until that time he was unable 
to see anything, not even light.  He further testified that 
"after about 25 days" an outside physician visited the 
hospital and diagnosed his eye condition as poison sumac or 
poison ivy, that he was treated for that condition and that 
he became able to see.  He testified that he currently had 
only peripheral vision in the left eye, but offered no 
testimony as to the date of onset of that condition.  He 
related that he was currently being treated for a left eye 
condition, but did not provide the name and address of that 
physician or execute a medical record release authorization 
permitting VA to obtain those treatment records.  The 
veteran's spouse testified that, as she understood it at the 
time of receipt of the veteran's letters, he was blind and 
unable to see.  She offered no testimony as to the onset or 
the fact of the veteran's blindness.  A transcript of the 
testimony is of record.  

In September 2001, the veteran requested additional time in 
which to obtain a statement from his physician regarding his 
eye condition.  Although an extension was granted, no 
addition evidence was submitted.  As noted, a November 6, 
2001, letter from the RO notified the veteran of VA's 
obligation to assist him in obtaining evidence or records 
relevant to his claim.  

In reviewing the veteran's claim for service connection for a 
left eye disability, claimed as blindness, the Board has 
considered the entire record in this case.  Initially, the 
Board notes that the veteran's visual acuity was 20/20, 
bilaterally, at service entry; that when he was seen for eye 
complaints on July 30, 1943, no trauma or pathology of the 
eye was noted, and the only clinical finding was swelling of 
the left upper and lower eyelids, while his cornea was normal 
and there was no evidence of injury to the orb, or globe, of 
the eye.  Following treatment for other conditions, his 
visual acuity was again shown to be 20/20, bilaterally, in 
August 1943, and no trauma or pathology of the left eye was 
shown during his remaining period of active service or at the 
time of service separation.  

In addition, the veteran has failed to submit medical 
evidence showing any postservice treatment for a left eye 
condition, and he has not provided the names and addresses of 
his private physicians or submitted medical record release 
authorizations so that the RO could obtain any relevant 
information or records.  

The duty to assist is not a one-way street.  If a veteran 
wishes help in developing a claim, he or she cannot passively 
wait for it in those circumstances where he or she may or 
should have evidence that is essential in obtaining putative 
evidence.  Wood v. Derwinski, 1 Vet. App. 190, 192 (1991); 
reconsidered, 1 Vet. App. 406 (1991);  Wamhoff v. Brown,  8 
Vet. App. 517, 522 (1996).  

In this case, the veteran's service medical records do not 
establish that the veteran incurred any trauma or pathology 
of the left eye during active service, or that any impairment 
of vision was clinically demonstrated during active service 
or at the time of service separation.  He has submitted no 
competent medical evidence showing postservice treatment for 
a left eye condition or any current impairment of left eye 
vision.  As previously noted, the veteran is not competent to 
diagnose a disability, nor is he competent to express an 
opinion as to the cause of a disability.  Grottveit, 5 Vet. 
App. at 93;  Espiritu, 2 Vet. App. at 495.  

A threshold requirement for the grant of service connection 
for a disability is that the disability claimed must be shown 
to be present.  38 U.S.C.A. § 1110, 1131 (West 1991 & Supp. 
2001).  The Court has interpreted the requirement of current 
disability thus:

Congress specifically limits entitlement 
to service connected disease or injury to 
cases where such incidents have resulted 
in a disability.  See  38 U.S.C.A. 
§§ 1110, 1131(West 1991).  In the absence 
of proof of a present disability there 
can be no valid claim.  Brammer v. 
Derwinski,  3 Vet. App. 223, 225 (1992).  

In the instant appeal, there has been no current 
demonstration, diagnosis, or other showing of left eye 
blindness or other impairment of left eye visual acuity.  In 
addition, the Board finds that remanding this case for a 
current VA ophthalmologic examination would be futile 
because, in the absence of competent medical evidence of eye 
trauma or pathology, or impairment of vision, during active 
service, such an examination would not serve to associate any 
current eye disability with the veteran's period of active 
service.  To the same point, remand for a medical opinion 
would be useless because, in the absence of medical evidence 
showing inservice trauma or pathology of the eyes, there is 
not factual predicate upon which to base such an opinion.  
See 38 U.S.C.A. § 5103A (West Supp. 2001).

Based upon the foregoing, and for the reasons and bases 
stated, the Board finds that service connection for blindness 
in the left eye is not warranted.  Accordingly, that claim is 
denied.  

In reaching its decisions, the Board has considered the 
doctrine of reasonable doubt, however, as the evidence is not 
in equipoise, or evenly balanced, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a perforated left tympanic membrane is 
denied.  

Service connection for loss of sight in the left eye is 
denied.


	
	
			
	                                                          G. 
H. Shufelt
	Member, Board of Veterans' Appeals




	
IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

